 



Exhibit 10.56
AMENDMENT 2006-1
to the
NORDSTROM LEADERSHIP
SEPARATION PLAN
          The Nordstrom Leadership Separation Plan (the “Plan”) is amended
effective as stated below to memorialize certain plan design modifications and
to otherwise clarify the administration and operation of certain plan
provisions:
     1. Section III.A.1, describing the term “Involuntary Termination” for
purposes of qualifying for separation benefits under the Plan, is amended
effective January 1, 2006, to modify the Plan’s definition and reflect the
Administrator’s interpretation of the word “Cause”:
          1. Involuntary Termination An Eligible Leadership Employee’s
termination of employment will be considered an Involuntary Termination by the
Company, for purposes of this Plan, where the employee is terminated by the
Company without cause. “Cause” shall be defined either as a failure of the
Eligible Leadership Employee to perform his/her duties at a level reasonably
expected by the Company or as any form of misconduct, which shall include but
not be limited to acts of dishonesty, poor judgment, insubordination,
negligence, discrimination or harassment, or any violation of law or of the
Company’s policies or performance standards. The Company shall have the
discretion to interpret whether a termination was for “cause.”
          SIGNED pursuant to proper authority this 24 day of July, 2006.

             
 
      NORDSTROM, INC.    
 
           
Attest:
           
/s/ Leslie Thornton
 
  By:   /s/ Delena Sunday
 
   
 
  Its:   Executive Vice President, Human Resources and Diversity Affairs    

 